DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent 10,810,435 to Lee et al. (hereinafter referred to as “Lee”).
As to claim 1, Lee discloses a computer-implemented method, comprising:
	(a) receiving a first image, a second image, and user input indicative of a position within the first image (column 2, lines 2-16; column 3, lines 51-56; column 4, lines 45-46; column 7, lines 38-40);
	(b) processing the first image and the second image with a machine-learned feature extraction model to generate a first feature map for the first image and a second feature map for the second image (column 4, lines 4-21 and 51-54; the encoder-decoder modules are machine-learning models, inherently);
	(c) determining a compatibility score for a pixel of the second image based on the first feature map, the second feature map, and the user input, wherein the compatibility score is indicative of a probability that the pixel of the second image corresponds to a first object represented at the position within the first image (column 4, lines 63-66; column 7, lines 47-49; column 13, lines 33-35); and
	(d) generating a segmentation mask for the first object within the second image based on the compatibility score for the pixel of the second image (column 7, lines 59-63).
As to claim 2, Lee discloses the computer-implemented method of claim 1, wherein (c) comprises:
	sampling, based on the user input, the first feature map to generate an object feature vector for the first object (column 13, lines 40-47, downsampling features; column 16, lines 1-6); and
	determining the compatibility score for the pixel of the second image based on a comparison between the object feature vector and the second feature map (column 16, lines 55-59; column 17, lines 6-30).
As to claim 3, Lee discloses the computer-implemented method of claim 2, wherein the user input identifies coordinates within the first image (column 3, lines 53-56; column 7, lines 38-43; annotation via touch on touch screen or a click would identify coordinates within the image frame), and wherein the object feature vector corresponds to the coordinates within the first image (column 16, lines 1-6; the feature vectors are based on the an aggregated feature map, which is a combination of the current feature map and a previously generated feature map, column 4, lines 19-21, the feature maps being based on the input the interaction encoder receives, column 4, lines 4-5).
As to claim 6, Lee discloses the computer-implemented method of claim 1, wherein (c) comprises:
	generating a correlation volume for the second image from the compatibility score for the pixel of the second image and a plurality of additional compatibility scores for the pixel of the second image (column 4, lines 63-66, mask estimation for other frames; column 7, lines 47-49; i.e., the pixels within each mask in each frame, which can include multiple masks for multiple objects, column 19, lines 64-65).
With regard to claims 15 and 16, see the discussions above for claims 1 and 2.  Lee discloses a computing system comprising one or more processors (column 33, lines 6-10) and one or more computer-readable medium (column 34, lines 38-32).  
With regard to claim 20, see the discussion above for claim 1.  Lee discloses one or more tangible, non-transitory, computer-readable media that store instruction for execution by one or more processors (column 33, lines 6-10; column 34, lines 28-52).

Allowable Subject Matter
Claims 4-5, 7-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200160528 to Rhodes et al. teaches interactive segmentation for video, which utilizes user clicks, feature extraction using a neural network, a feature map, and determines the probability that each pixel is in an object of interest.
	U.S. Patent Application Publication 20100046830 to Wang et al. teaches a user provides manual segmentation of a previous frame, segmentation is propagated to other frames, a feature map is obtained, and foreground probabilities for pixels are determined,
	 “Online Video Object Segmentation via Convolutional Trident Network” by Jang et al. teaches a user annotates a first frame, labels are propagated to other frames, and the probability for pixels for foreground regions is determined.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665